September 19, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        PAMELA JOHNSON, Appellant

NO. 14-17-00574-CV                     V.

 TEXAS MUTUAL INSURANCE; TEXAS DEPARTMENT OF INSURANCE,
DIVISION OF WORKERS' COMPENSATION; W. RYAN BRANNAN, IN HIS
  OFFICIAL CAPACITY AS COMMISSIONER OF THE DEPARTMENT OF
WORKERS' COMPENSATION; AND TIFFANY DUARTE, ET AL.CAPACITY
                 AS DIRECTOR OF DIV, Appellee
               ________________________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on February 2, 2017. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Pamela Johnson.


      We further order this decision certified below for observance.